Exhibit 10.1

THIRD AMENDMENT TO

CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of
May 23, 2007, among Planar Systems, Inc., an Oregon corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Agent.

RECITALS

A. Borrower, Agent and Lenders are parties to that certain Credit Agreement
entered into as of December 16, 2003, as amended by a First Amendment to Credit
Agreement entered into as of December 21, 2004, and as further amended by a
Second Amendment to Credit Agreement entered into as of October 21, 2005 (the
“Credit Agreement”).

B. Borrower, Agent and Lenders desire to amend the Credit Agreement as set forth
herein.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1. Recitals. The Recitals are true.

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Credit Agreement.

3. Amendment to the Definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement. The definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is amended in its entirety to read:

“Applicable Rate” means from time to time the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(a):

 

Pricing Level   Funded Debt to
EBITDA Ratio   Commitment Fee   Eurodollar Rate   Letters of Credit   Base Rate
1   ³2.5:1   0.35%     2.00%     2.00%      0%      2   ³2.00:1 but <2.50:1  
0.30%     1.75%     1.75%      0%      3   ³1.00:1 but <2.00:1   0.275%   1.375%
  1.375%   -0.25% 4   £1.00:1   0.25%     1.00%     1.00%     -0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Funded Debt to EBITDA Ratio shall become effective commencing on the first
Business Day of the month following the date a Compliance Certificate is
delivered pursuant

 

Page 1 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

to Section 6.02(a); provided, however, that if no Compliance Certificate is
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day of the month following the date such
Compliance Certificate was required to have been delivered and shall continue in
effect until the first Business Day of the month following the date such
Compliance Certificate is in fact delivered. Pricing Level 1 shall apply through
the 1st Business Day of the month following the date a Compliance Certificate is
delivered after June 29, 2007.

4. Amendment to the Definition of “Collateral” in Section 1.01 of the Credit
Agreement. The definition of “Collateral” in Section 1.01 of the Credit
Agreements is amended in its entirety to read:

“Collateral” means any and all assets and rights and interests in or to property
of Borrower and each of the other Loan Parties, whether tangible or intangible,
in which a Lien is granted or purported to be granted pursuant to the Collateral
Documents. Collateral shall include trademarks, copyrights, patents and licenses
relating thereto, and proceeds thereof, except the patents Borrower expects to
sell within six months of the date of this Amendment of which Agent has been
informed in writing.

5. Amendment to Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is amended by adding the following definition thereto:

“Collateral Coverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) consolidated net book value of domestic accounts receivable
plus (ii) consolidated net book value of domestic inventory plus
(iii) consolidated net book value of domestic property, plant and equipment to
(b) Outstanding Amount of Committed Loans.

6. Amendment to the Definition of “Collateral Documents” in Section 1.01 of the
Credit Agreement. The definition of “Collateral Documents” in Section 1.01 of
the Credit Agreements is amended in its entirety to read:

“Collateral Documents” means all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement, pursuant to
which Liens on, or security interests in, Collateral are granted or purported to
be granted to Agent securing all or part of the Obligations, each in form and
substance satisfactory to Agent. Collateral Documents shall include a security
agreement in favor of Agent for the ratable benefit of Agent and Lenders in form
satisfactory to Agent executed by Borrower and each Guarantor, a pledge
agreement in favor of Agent for the ratable benefit of Agent and Lenders, and

 

Page 2 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

notices to be filed with the United States Patent and Trademark Office, all in
form satisfactory to Agent, executed by Borrower.

7. Amendment to the Definition of “Fixed Charge Coverage Ratio” in Section 1.01
of the Credit Agreement. The definition of “Fixed Charge Coverage Ratio” in
Section 1.01 of the Credit Agreement is amended in its entirety to read:

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period of four prior fiscal quarters most recently ended
for which Borrower has delivered financial statements pursuant to
Section 6.01(a) or (c), minus (i) the sum of $2,500,000 which is the estimated
allowance for maintenance capital expenditures and is the amount which will be
deducted regardless of the actual amount of maintenance capital expenditures for
such period, minus (ii) taxes paid in cash during such period to (b) the sum of
(i) interest charges actually paid in cash during such period plus
(ii) principal payments scheduled to have been paid during such period on Funded
Indebtedness, plus (iii) dividends paid by Borrower during such period plus
(iv) cash payments required to be made during such period on any Swap Contract,
reduced by cash receipts during such period from any Swap Contract.

8. Amendment to the Definition of “Permitted Acquisitions” in Section 1.01 of
the Credit Agreement. The Definition of “Permitted Acquisitions” in Section 1.01
of the Credit Agreement is amended by adding to such definition the following
sentence:

Permitted Acquisitions shall also include all acquisitions approved by Required
Lenders in writing.

9. Amendment to Section 6.01(e) of the Credit Agreement. Section 6.01(e) of the
Credit Agreement is amended in its entirety to read:

(e) as soon as available, and in any event by November 30 of each year, a budget
and financial forecast forecasting the results of operations for the then
current fiscal year in form satisfactory to the Agent.

10. Amendment to Section 6.12(a) of the Credit Agreement. Section 6.12(a) of the
Credit Agreement is amended in its entirety to read:

(a) Net Worth. Maintain, on a consolidated basis, Net Worth, as of the end of
each fiscal quarter, equal to $130,000,000, adjusted by adding (i) 50% of net
income (without subtracting losses) earned in each quarterly accounting period
commencing after March 30, 2007, (ii) 80% of the net proceeds from any equity
securities issued after March 30, 2007, and (iii) 80% of any

 

Page 3 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

increase in stockholders equity resulting from the conversion of debt securities
to equity securities after March 30, 2007.

11. Amendment to Section 6 of the Credit Agreement. Section 6.12(b) of the
Credit Agreement is deleted in its entirety.

12. Amendment to Section 6.12(d) of the Credit Agreement. Section 6.12(d) of the
Credit Agreement is amended in its entirety to read:

(d) EBITDA. Maintain, for each period of four consecutive fiscal quarters on a
consolidated basis, EBITDA of not less than $5,000,000, plus 50% of any
additions to EBITDA resulting from any Permitted Acquisitions if such Permitted
Acquisitions occurred in such period of four consecutive fiscal quarters. This
covenant will be calculated at the end of each fiscal quarter.

13. Amendment to Section 6.12 of the Credit Agreement. Section 6.12 of the
Credit Agreement is amended by adding the following section (e) thereto:

(e) Collateral Coverage Ratio. Maintain, on a consolidated basis, a Collateral
Coverage Ratio of at least 2.00:1.0. This ratio must be maintained at all times,
each Request for a Credit Extension must contain a representation that such
ratio is satisfied, and each Compliance Certificate must calculate such ratio
whether or not such ratio is reflected on Exhibit C.

14. Amendment to Section 6 of the Credit Agreement. Section 6 of the Credit
Agreement is amended by adding the following section thereto:

6.16 Banking Relationships. Borrower shall maintain Bank of America as its
principal depository bank including business, cash management, operating and
administrative deposit accounts.

15. Amendment to Section 7.03(f) of the Credit Agreement. Section 7.03(f) of the
Credit Agreement is amended in its entirety to read:

(f) unsecured indebtedness or secured Subordinated Indebtedness not exceeding at
any time $5,000,000 in the aggregate. Indebtedness permitted under this
subsection is in addition to increases in indebtedness which may be incurred as
contemplated by Section 2.14.

16. Amendment to Section 7.11 of the Credit Agreement. Section 7.11 of the
Credit Agreement is amended in its entirety to read:

7.11 Capital Expenditures. Spend or incur obligations to acquire fixed assets
for more than $10,000,000 on a consolidated basis in any fiscal year. This
restriction shall not apply to expenditures which are financed by a purchase

 

Page 4 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

money security interest or Lien (including financing leases) permitted under
Section 7.01(i).

17. Amendment to Section 10.15 of the Credit Agreement. Section 10.15(b) of the
Credit Agreement is deleted in its entirety.

18. Amendment to Section 10.16 of the Credit Agreement. Section 10.16 of the
Credit Agreement is amended in its entirety to read:

10.14 Arbitration and Waiver of Right to Trial by Jury.

(a) This Section concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
Agreement (including any renewals, extensions or modifications); or (ii) any
document related to this Agreement (collectively a “Claim”). For the purposes of
this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of any Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Agreement.

(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Section. In the event of any inconsistency, the
terms of this Section shall control. If AAA is unwilling or unable to (i) serve
as the provider of arbitration or (ii) enforce any provision of this Section,
any party to this Agreement may substitute another arbitration organization with
similar procedures to serve as the provider of arbitration.

 

Page 5 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law Section of this Agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed, judgment entered and enforced.

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f) This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights; or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h) BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM.
FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO ARBITRATE,
TO THE

 

Page 6 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH CLAIM. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

19. Amendment to Schedule 2.01 of the Credit Agreement. Schedule 2.01 of the
Credit Agreement is replaced in its entirety by Schedule 2.01 attached hereto.

20. Fees. Borrower shall pay Bank of America as Lender a fee for this Amendment,
as set forth in the separate fee letter dated as of the same date as this
Amendment.

21. Release. Borrower hereby releases Agent, Lenders and their officers, agents,
successors and assigns from all claims of every nature known or unknown arising
out of or related to the Loans which exist, or but for the passage of time,
could be asserted, on the date Borrower signs this Amendment.

22. No Further Amendment, Expenses. Except as expressly modified by this
Amendment, the Credit Agreement and other Loan Documents shall remain unmodified
in full force and effect and the parties hereto ratify their respective
obligations thereunder. Without limiting the foregoing, Borrower expressly
reaffirms and ratifies its obligation to pay or reimburse Agent or Lenders in
connection with the preparation of this Amendment, any other amendment documents
and the closing of the transaction contemplated hereby.

23. Effective Date. The foregoing provisions are effective on execution and
delivery hereof.

24. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the Agent
may rely on a facsimile counterpart signature page hereof for purpose of
determining whether a party hereto has executed a counterpart hereof.

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

 

Page 7 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

BORROWER:    PLANAR SYSTEMS, INC.    By:  

 

   Name:  

 

   Title:  

 

LENDERS:    BANK OF AMERICA, N.A., as a Lender    By:  

 

   Name:  

 

   Title:  

 

AGENT:    BANK OF AMERICA, N.A., as Agent    By:  

 

   Name:  

 

   Title:  

 

 

Page 8 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

The following Guarantors which have guaranteed the obligations of Borrower to
Lenders hereby consent to the foregoing Amendment, and reaffirm the Guaranties.

 

GUARANTORS:   DOME IMAGING SYSTEMS, INC., a Delaware corporation   By:  

 

  Its:  

 

  PLANAR CHINA, LLC, an Oregon limited liability company   By:  

 

  Its:  

 

  PLANAR TAIWAN, LLC, an Oregon limited liability company   By:  

 

  Its:  

 

  CLARITY, A DIVISION OF PLANAR SYSTEMS, INC., an Oregon corporation   By:  

 

  Its:  

 

 

Page 9 – THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Commitment    Pro Rata Share

Bank of America, N.A.

   $37,500,000    100%

Total

   $37,500,000    100.000000000%

 

Page 10 – THIRD AMENDMENT TO CREDIT AGREEMENT